Citation Nr: 0405160	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  95-28 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a rating higher than 60 percent for 
arteriosclerotic heart disease, status post myocardial 
infarction, percutaneous angioplasty and carotid 
endarterectomy, for the period from November 2, 1994 to July 
27, 2000.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


REMAND

The veteran served on active duty from March 1963 to August 
1963 and from February 1980 to October 1989.  This case comes 
before the Board of Veterans' Appeals (Board) from an appeal 
of a June 1995 rating decision by the Hartford, Connecticut, 
Regional Office (RO) of the Department of Veteran Affairs 
(VA), in which the RO granted a temporary total rating 
pursuant to 38 C.F.R. § 4.30 effective October 23, 1994, but 
declined to increase the disability rating for service-
connected arteriosclerotic heart disease above 30 percent.  
In a rating decision in December 1998, the RO increased the 
veteran's arteriosclerotic heart disease rating to 60 
percent, effective May 1, 1995, the ending date of the 6-
month period following the 100 percent evaluation period 
under 38 C.F.R. § 4.30, based upon treatment records that 
revealed this level of disability.  Cf. AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).  

In a December 1998 rating decision, the RO granted an 
increased evaluation to 100 percent for the service-connected 
heart disease.  This award was effective from July 2000.  
Essentially, the veteran now seeks review of the evaluation 
of the service-connected heart disease during the appeal 
period prior to the date of this award.  Since the effective 
date of the 100 percent rating does not date back to the 
beginning of the appeal period, the question presented on 
appeal is as noted on the title page.    

A preliminary review of the record discloses that by letter 
dated in January 2002, the RO advised the veteran of the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  However, this letter does not provide the veteran 
with adequate notice of the provisions VCAA relative to his 
claim for benefits.  §§ 5103, 5103A, 5107 (West 2002).  In 
this regard, the letter addresses the requirements for 
establishing entitlement to service connection.  More 
specifically, the information provided to the veteran does 
not satisfy the requirements of 38 U.S.C.A. § 5103(a) and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), in that the 
veteran was not clearly notified of the evidence necessary to 
substantiate his increased rating claim.  The record 
discloses that the veteran was generally advised by the 
January 2002 letter, of VA's enhanced duty to assist him in 
the development of his claim pursuant to the VCAA.  However, 
the letter did not provide specific notice of what additional 
evidence was necessary to substantiate the claim, what 
evidence VA would obtain, or the evidence that should be 
obtained by the veteran in support of his claim; and did not 
request that the veteran provide any evidence in his 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b) (2003).
  
It is the opinion of the board, based upon the circumstances 
presented herein, that the veteran should be given the 
opportunity to submit additional evidence and argument in 
support of his claim.  In this regard, the VA must ensure 
that it fulfilled its duty to notify the veteran of the 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103 (West 2002).  The VA should assist the 
veteran in this matter prior to the Board's review.  See also 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002).  
See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any VA and 
private medical records pertaining to 
treatment for his service-connected heart 
disability covering the appeal period, 
which have not been previously submitted.  

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issue on appeal.  
If the determination remains unfavorable 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this appeal.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


